PER CURIAM.
Tony Muhammad appeals the district court’s1 denial of relief under 18 U.S.C. § 3582(c)(2) based on Amendment 706 of the Sentencing Guidelines. Muhammad was indicted in two separate cases for conspiring to distribute cocaine base, but he entered a plea agreement covering both indictments and was sentenced to concurrent 228-month prison terms. The district court appointed counsel to represent Muhammad in bringing a section 3582(c)(2) motion, and denied a reduction. Muhammad’s filings were docketed in both criminal cases, and were denied by the district court in both cases. His notices of appeal are docketed as two consolidated appeals. Because Muhammad was sentenced based on a binding plea agreement, the district court lacked authority to reduce his sentence under section 3582(c)(2). See United States v. Scurlark, 560 F.3d 839, 841-43 (8th Cir.2009).
Accordingly, the judgments are affirmed.

. The Honorable Ronald E. Longstaff, United States District Judge for the Southern District of Iowa.